Citation Nr: 0817154	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  During this appeal, the veteran 
relocated and his claims file was transferred to Detroit, 
Michigan.

The issue before the Board today was remanded in December 
2006 for further evidentiary and procedural development.  
This was accomplished; however, the Board concludes that 
further development is needed before it may proceed with a 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the veteran submitted a March 2005 MRI Report 
from Big Springs VA Medical Center (MC).  A written statement 
that accompanied this report indicated that he had an 
appointment scheduled with neurosurgery at the Dallas VAMC 
for June 15, 2005; the veteran asked that the records from 
these appointments be considered in conjunction with his 
claim.  A careful review of the record fails to reveal any 
requests for June 2005 VA treatment records.  In light of the 
fact that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file, the Board concludes that a remand is 
necessary to obtain these outstanding VA records.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  See also 38 C.F.R. § 3.159(c) 
(2007).

The Board observes that the veteran was last examined by VA 
in November 2002.  As it has been a number of years since the 
last VA examination the veteran should be scheduled to 
undergo VA examination to ascertain the current severity of 
his service-connected disability.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993) (when available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination).  
The purpose of this examination is to obtain information or 
evidence (or both), which may be dispositive of the veteran's 
appeal.  The veteran has been twice scheduled for VA 
examinations in conjunction with this appeal and has twice 
failed to report for such examinations.  Therefore, the 
veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2007) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

The Board has carefully reviewed the record and concludes 
that it would prudent to provide the veteran with written 
notice of the missing Vazquez-Flores elements as well as an 
additional opportunity to present any evidence in support of 
his claim.  A review of the record reveals that the veteran 
has not yet been provided notice which satisfies all parts of 
elements (1) and (4) as described above.  As such, this 
notice should be provided while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claim on 
appeal.  Such letter should specifically 
(a) advise the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, and (b) apprise 
the veteran of the content of the 
diagnostic code under which he is rated 
(Diagnostic Codes 5295 (prior to September 
26, 2003) and 5237 (as of September 26, 
2003)) as well as the criteria for 
Diagnostic Code 5243 (intervertebral disc 
syndrome).  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  Obtain any VA treatment records from 
the Dallas VAMC for the period from March 
15, 2004, through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected lumbosacral strain.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that a review of the 
record was completed.  All indicated tests 
should be performed and the findings 
reported in detail.  A complete rationale 
for all opinions should be provided.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should specifically 
comment on whether there is any evidence 
of listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending 
in standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion.

(c) The examiner should comment on whether 
there is any evidence of intervertebral 
disc syndrome, as well as the frequency 
and duration of any incapacitating 
episodes due to the veteran's lumbosacral 
strain.  An incapacitating episode is 
defined as period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(d) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's lumbosacral spine 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should expressly differentiate any 
impairment caused by a disorder other than 
the veteran's service-connected 
lumbosacral strain, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



